Undercofler, Justice.
This is an injunction case in which the appellant sought to enjoin the foreclosure of a described tract of land under a security deed. The trial court granted an ex parte restraining order temporarily enjoining the proceedings. After a hearing, the trial court dismissed the proceedings. The complainant appeals to this court but did not secure an order of supersedeas as required by the provisions of § 62 of the Civil Practice Act (Ga. L. 1966, pp. 609, 664; 1967, pp. 226, 239; Code Ann. § 81A-162). The appellee has moved to dismiss the appeal in this court because the sale sought to be enjoined has already taken place.
The questions raised by this appeal are moot and the appeal is dismissed. Howard v. Smith, 226 Ga. 850 (178 SE2d 159); Dennis v. City of Palmetto, 226 Ga. 853 (178 SE2d 161); Bd. of Commrs. of Walton County v. Dept. of Public Health, 229 Ga. 173 (190 SE2d 39).

Appeal dismissed.


All the Justices concur.